HOFFMAN, Presiding Judge,
dissenting.
I respectfully dissent.
It is clear from the 1985 contract that the CIB's payments to the ICVA constituted fees for promotional and booking services rather than public support or maintenance. Pursuant to the terms of the contract, the ICVA agreed "to solicit conventions, trade shows, exhibitions, athletic contests and other events to be held in the Indiana Convention Center and Hoosier Dome and to assist the CIB in handling such events." The ICVA also agreed to "report to the CIB semi-annually on its promotional activities for soliciting conventions, trade shows, exhibitions, athletic contests and other events and the results of its activities." Clearly, the ICVA is a contractor for services, not the recipient of a governmental subsidy. Any other interpretation would make all persons and businesses contract ing with the State public agencies subject to the public records act.1
I would reverse the judgment of the trial court.

. IND. CODE § 5-14-3-1 et seq.